UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-4177


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARLON T. ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:16-cr-00041-TDS-1)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Gregory Davis,
Assistant   Federal   Public    Defender,  Winston-Salem,  North
Carolina, for Appellant.     John Mcrae Alsup, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marlon Tyrone Anderson appeals his sentence of one year and

one day of imprisonment, followed by 36 months of supervised

release, imposed upon the revocation of his supervised release

term.      On appeal, Anderson’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether the

district      court      imposed       a     plainly        unreasonable           sentence.

Anderson was notified of his right to file a pro se supplemental

brief but has not done so.                 The Government has declined to file

a response brief.           Following a thorough review of the record, we

affirm.

      “A    district     court       has    broad    discretion        when    imposing     a

sentence upon revocation of supervised release.”                          United States

v.   Webb,    738    F.3d     638,    640    (4th    Cir.    2013).           We   review   a

revocation        sentence    to     determine      whether       it   was     within    the

prescribed        statutory     range       and     not    “plainly      unreasonable.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir.), cert.

denied,     136    S.   Ct.   494     (2015).        In    this    inquiry,        we   first

determine whether the sentence is procedurally or substantively

unreasonable, applying the same general considerations employed

when reviewing original sentences.                  United States v. Crudup, 461

F.3d 433, 438-39 (4th Cir. 2006).                         Only if we determine the

sentence is unreasonable need we decide whether it is plainly

                                              2
so.        United States v. Moulden, 478 F.3d 652, 657 (4th Cir.

2007).

       A    revocation    sentence         is    procedurally         reasonable          if   the

district      court    expressly      considered            the    Chapter    Seven       policy

statement range and the pertinent 18 U.S.C. § 3553(a) (2012)

factors.       Crudup,     461      F.3d    at      440;     see    18    U.S.C.    § 3583(e)

(2012)      (detailing    applicable            § 3553(a)         factors).         The    court

“must provide a statement of reasons for the sentence imposed,”

although it “need not be as detailed or specific when imposing a

revocation      sentence       as    it     must       be    when        imposing    a     post-

conviction sentence.”              United States v. Thompson, 595 F.3d 544,

547   (4th    Cir.    2010)      (internal          quotation       marks    omitted).           A

revocation      sentence      is    substantively            reasonable       if    the    court

stated a proper basis for concluding that the defendant should

receive the sentence imposed.                       Crudup, 461 F.3d at 440.                    We

presume that a sentence within the policy statement range is

substantively reasonable.             Padgett, 788 F.3d at 373.

       Our review of the record reveals that Anderson’s sentence

is    reasonable.        The       district         court    properly       calculated         the

policy statement range and sentenced Anderson within that range

and below the statutory maximum.                     During the revocation hearing,

the   court    heard     testimony         from      Anderson’s      brother,       discussed

Anderson’s circumstances with the probation officer and parties,

and   carefully       considered      the       parties’      arguments.            The    court

                                                3
provided a reasoned basis for the sentence it imposed, grounded

in   the   applicable      § 3553(a)      factors.          Although       the   court

declined Anderson’s request to continue the matter, its decision

to do so, and the length of the sentence imposed, were justified

by Anderson’s numerous violations and his pattern of continued

drug use, despite a prior lengthy sentence and the probation

officer’s attempts to intervene.              Anderson has not rebutted the

presumption of substantive reasonableness accorded his within-

range sentence.

     In    accordance     with    Anders,     we    have   reviewed    the       entire

record in this case and have found no meritorious issues for

appeal.     We    therefore      affirm   the      district      court’s    judgment.

This court requires that counsel inform Anderson, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Anderson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Anderson.

     We dispense with oral argument because the facts and legal

contentions      are   adequately    presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED

                                          4